Citation Nr: 0709680	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from March 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004, which determined that the veteran was 
incompetent.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran, who is in receipt of a 100 percent rating for 
"psychotic depressive reaction with epileptic seizures by 
history," was found incompetent in a March 2004 rating 
decision.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation. 38 C.F.R. § 
3.353(a) (2006).  The veteran disputes the incompetency 
finding, stating that he manages his finances responsibly.  

The veteran has not been provided with the notice or 
assistance required under the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).  First, with respect 
to notice, he has never received a "VCAA letter" or 
comparable letter containing the necessary elements.  He must 
be advised of the information necessary to substantiate his 
claim for a rating of competency, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He must be told to provide any relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  He must be provided 
information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  After adequate notice 
has been provided, and the veteran has been be given an 
opportunity to respond, the claim must be readjudicated.  

The Board also observes that there has been no correspondence 
from the veteran since December 2004; because the finding of 
incompetency was based on a statement that informed the RO, 
in part, that the veteran had been unable to maintain stable 
housing, the AOJ should obtain the veteran's address from the 
fiduciary.  

As to the duty to assist, the finding of incompetency was 
based solely on a letter dated in December 2003 from a VA 
psychiatrist, who, as pointed out by both herself and the 
veteran, had not seen the veteran since October 2002.  No 
attempt was made to develop or obtain any other evidence, 
such as VA medical records, a field examination, or a VA 
medical examination.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
responsible medical authorities.  38 C.F.R. § 3.353(c).  The 
December 2003 letter from a psychiatrist who had not seen the 
veteran for over a year cannot be said to meet this standard.  
In this regard, the law presumes competency, and where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).  

According to the December 2003 letter, the veteran had a 
bipolar disorder, and particularly in view of the episodic 
nature of the disorder, a field examination should also be 
conducted.  See 38 C.F.R. § 3.353(b) (where the veteran is 
rated incompetent, the AOJ will develop information as to the 
veteran's social, economic and industrial adjustment); see 
also M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field 
Examinations).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's correct current 
address from the fiduciary.

2.  Provide the veteran with notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.  This notice should 
include the information needed to 
substantiate his claim of competency for 
VA purposes; the evidence or information 
he should submit; the information or 
evidence that VA will obtain; and 
information as to effective dates.  The 
notice should also tell the veteran to 
submit any pertinent evidence in his 
possession.  A copy of the notice letter 
should be sent to the fiduciary as well.

3.  Undertake all development action 
indicated by the veteran's response.  In 
addition, whether or not he responds, 
obtain the veteran's VA treatment records 
dated from 2001 to the present from the 
Minneapolis-based VA Midwest Healthcare 
Network, in particular, records of 
psychiatric treatment and/or evaluations.  

4.  Schedule a VA field examination, to be 
conducted in conformity with M21-1MR, Part 
11 (Fiduciary Program), Chapter 2 (Field 
Examinations), to assess the veteran's 
social, economic and industrial 
adjustment, and ability to administer 
funds without limitation.  The entire 
claims folder and a copy of this REMAND 
must be made available the field examiner.  
Associate the field examination report 
with the claims folder.

5.  After the above actions have been 
accomplished, schedule the veteran for a 
VA psychiatric examination to determine 
whether he has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.  The entire claims 
folder and a copy of this REMAND must be 
made available the psychiatrist.  The 
complete rationale for the opinion should 
be provided.  

In would be helpful if the examiner would 
use the following language in his or her 
opinion as to competency, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

5. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If the claim is denied, the veteran, his 
fiduciary, and his representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


